DETAILED ACTION
Representative Figure

    PNG
    media_image1.png
    622
    619
    media_image1.png
    Greyscale




Preferred Claim Format
The claims are preferably drafted in the manner set forth at 37 CFR §1.75(i):
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.

Claim Interpretation
	None of the claim limitations recited in claims 1-5,7-9 and 11 are seen to invoke 35 USC 112(f). Should Applicant intend invocation of 112(f), it should be clearly stated on the record in any ensuing response.
Claim Rejections - 35 USC § 112
Claims 1-5,7-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim one et al., use of the relative and subjective term “light” as it applies to the multiple occurrences of “light grey water” has rendered the claims vague and indefinite since this term is subject to numerous possible interpretations. It is unclear what is intended by “light” as it is used in the claims.
It is unclear what Applicant intends by the newly added recitation, “other water kitchen unit” in claim one.
	In claim 2, it is completely unclear what is intended by “the fresh water inlet is in the form of a fresh water tank.”
	In claim 3, it is unclear what is intended by specifying the two pumps being “configured to pump.” It is unclear what Applicants intend by the recitation, “configured,” as it used in the claim 3.  It is unclear what specific structure this language is intended to define. This language is not seen to comport with the requirement that the claims particularly point out and distinctly claim the subject matter which Applicant regards as his invention. Absent a clear recitation of the nature of configuration and the structure attendant therewith, these claims are indefinite. The metes and bounds of patent protection sought are not clearly ascertainable. Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement. For these reasons, the claims are seen to be vague and indefinite.
	Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no literal support for the newly added recitation, “other water kitchen unit” in claim one.
Response to Arguments
	Applicant’s arguments submitted on June 2, 2022 have been considered, but are not persuasive.
	With respect to the multiple occurrences of “light grey water,” Applicant has asserted that it is somewhere between “top-quality” and “semi-quality,” referencing specification paragraph “[0011]” of the specification. Making reference to other subjective terms does not resolve the issue, but compounds the subjectivity and associated lack of clarity concerning the phrase. 
	With respect to claim 2, Applicant points to a specification paragraph and figure. It is impermissible to read limitations from the specification into the claims.
Information Disclosure Statement
	As an aid to guidance in complying with 37 CFR §§ 1.56, 1.97 and 1.98, Chapter 2000 of the MPEP has been written.
MPEP § 2001.06(b) [R-2]    Information Relating to or From Copending United States Patent Applications
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir.1972):

[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.

See also MPEP § 2004, paragraph 9.
Accordingly, the individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are “material to patentability” of the application in question, but must instead bring such other applications to the attention of the examiner. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).  For example, if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are “material to patentability” of the subsequent application.>See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776